DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 8/24/2022. Claims 10, 12-14 and 29-30 are now pending with the affirmation of restriction and newly added claims, and have been considered below.


Response to Arguments
Applicant’s arguments with respect to claim(s) filed 8/24 have been considered, but newly added claim 30 necessitated new ground of rejection as set forth below in this office action.


Claim Objections
Claims 10, 12-14, 29, 30 are objected to because of the following informalities:  Replace claim 10 with the following, [with amended part underlined]:
-10. A method of channel reservation for reverse transmission performed by a first V2X terminal and one or more second V2X terminals in proximity realizing closed-loop communication in exchanging data, including driving coordination data for time- sensitive decision-making at the first V2X terminal, the method comprising: 
at the first V2X terminal, determining a number of sub-channels and a number of consecutive forward transmissions for successful conveying a message to one or more intended second V2X terminals; 
at the first V2X terminal, further determining a number of consecutive reverse transmissions for an intended second V2X terminal to successful convey the a response message intended to the first V2X terminal; 
at the first V2X terminal, performing sub-channels selection and reservation of selected sub-channels for the number of determined consecutive forward transmissions and consecutive reverse transmission; 
at the first V2X terminal, on a current transmission, indicating whether the next transmission on the selected sub-channel(s) is reserved for its forward transmission or for reverse transmissions from the intended second V2X terminal; 
at the intended second V2X terminal, upon the detection of the indication sub-channel reservation from the first V2X terminal in the last reception, performing transmission according to granted sub-channel reservation information; and 
at the intended second V2X terminal, on the current transmission using sub-channel(s) granted by the first V2X terminal, indicating the number of remaining transmissions that use sub-channel reservation by the first V2X terminal.-
claims 12-14 are objected for their dependencies.

Replace claim 29 with the following:
-29. A V2X terminal configured to perform sub-channel reservation for reverse transmission:
the V2X terminal, when in proximity with one or more second V2X terminals, realizes closed-loop communication in exchanging data; 
the V2X terminal determines a number of sub-channels and a number of consecutive forward transmissions for successful conveying a message to one or more intended second V2X terminals; 
the V2X terminal determines a number of consecutive reverse transmissions for an intended second V2X terminal to successful convey a response message intended to the second V2X terminal; 
the V2X terminal performs sub-channels selection and reservation of selected sub-channels for the number of determined consecutive forward transmissions and consecutive reverse transmission; and 
the V2X terminal, on a current transmission, indicating whether the next transmission on the selected sub-channel(s) is reserved for its forward transmission or for reverse transmissions from the intended second V2X terminal.-

Replace claim 30 with the following:
30. A V2X terminal configured to perform sub-channel reservation for reverse transmission: 
the V2X terminal, when in proximity with a second V2X terminal, realizes closed-loop communication in exchanging data; 
the V2X terminal, upon the detection of an indication sub-channel reservation from the second V2X terminal in a last reception, performs transmission according to granted sub- channel reservation information; and 
the V2X terminal, on the current transmission using sub-channel(s) granted by the second V2X terminal, indicates the number of remaining transmissions that use sub-channel reservation by the second V2X terminal.-
  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao et al. (US 2019/0239112).
Regarding claim 30:
Rao discloses a V2X terminal (abstract; see figures) configured to perform sub-channel reservation for reverse transmission; 
wherein the V2X terminal, when in proximity with a second V2X terminal, realizes closed-loop communication in exchanging data (para 60,64,74,76); 
wherein the V2X terminal, upon the detection of an indication sub-channel reservation from the second V2X terminal in a last reception, performs transmission according to granted sub-channel reservation information (para 74 {the reservation of the subchannels}; para 81 {subchannels from the resource reservation information provided in the SCI…}); and 
wherein the V2X terminal, on the current transmission using sub-channel(s) granted by the second V2X terminal, indicates the number of remaining transmissions that use sub-channel reservation by the second V2X terminal (para 74 {the reservation of the subchannels for a number of future subframes and the packet transmission counter (indicating the number of times the Tx UE will continue transmitting before subchannels are reselected)}; para 100,107; and see throughout disclosure).


Allowable Subject Matter
Claims 10,12-14,29 are objected to as described above in this office action, but would be allowable if rewritten to overcome any objections as set forth above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631